Exhibit 10.23

Summary of Executive Officer Compensation

The following executive officers of ABIOMED, Inc. are at will employees of
ABIOMED and have not entered into a formal employment agreement with
ABIOMED. The current understanding between each employee and ABIOMED with
respect to the employee’s compensation is as follows:

 

Name

   Base Salary    Bonus
Target for
Fiscal  2011
(Percentage
of Salary)  

William Bolt

   $ 249,600    50 % 

Andrew Greenfield

   $ 221,450    45 % 

Michael Howley

   $ 255,000    60 % 

These officers are also eligible to receive grants of stock options and other
awards at the discretion of ABIOMED’s Compensation Committee.

We have an employment agreement with our Chief Executive Officer, Michael R.
Minogue, which sets forth the terms of his employment. Mr. Minogue’s current
salary is $405,153 and his target bonus for fiscal 2011 is 100% of salary. We
have an offer letter with our Chief Financial Officer, Robert L. Bowen, which
sets forth the terms of his employment. Mr. Bowen’s current salary is $295,800
and his target bonus for fiscal 2011 is 50% of salary. We also have an offer
letter with our Chief Operating Officer, David M. Weber, which sets forth the
terms of his employment. Mr. Weber’s current salary is $302,500 and his target
bonus for fiscal 2011 is 55% of salary.